Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The inner layer temperature measurement system is configured to measure the temperature of the first insulation layer (112) and/or the second insulation layer (121) one by one; the outer wall temperature measurement system is configured to measure the temperature of the machine-made red brick layer (113) and/or the steel plate (123) in claim 1. This uses the nonce term temperature measurement system modified by functional language “configured to measure the temperature of the first insulation layer (112) and/or the second insulation layer” and “configured to measure the temperature of the machine-made red brick layer (113) and/or the steel plate”. The specification does not give an explanation of this structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Characters should be removed from the claims.  
Applicant is advised that should claim 6 and 12 be found allowable, claim 12 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the boiler setting system (1) comprises four vertically arranged, interconnected bottom supported heavy walls (11) and/or sectional supporting water cooled walls (12);” and “heating system (2) comprises a membrane wall (21) and a smooth tube (22); the membrane wall (21) is fixed inside the bottom supported heavy wall (11); the smooth tube (22) is fixed inside the sectional supporting water cooled wall (12)”. It is unclear if the bottom supported heavy walls and sectional supporting water cooled walls are positively recited together or optionally because the claim recites “or” and then proceeds to relate both structures to other structures required in the claim language. For Examination purposes Examiner will consider these to be claimed in the alternative.
Claim 1 recites “interconnected bottom supported heavy walls”. The term “heavy” is a relative term which renders the claim indefinite. The term “heavy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites “in order from the inside to the outside”. This lacks antecedent basis as the inside nor the outside have been established for this structure.
Claim 1 recites “the membrane wall (21) is fixed inside the bottom supported heavy wall”. It is unclear if the inside is the inside of the structure or the inside of the bottom supported heavy wall.
Claim 1 recites “the inner layer temperature measurement system is configured to measure the temperature of the first insulation layer (112) and/or the second insulation layer (121) one by one; the outer wall temperature measurement system is configured to measure the temperature of the machine-made red brick layer (113) and/or the steel plate (123)”. It is unclear what one by one means.
Claim 1 recites “The inner layer temperature measurement system is configured to measure the temperature of the first insulation layer (112) and/or the second insulation layer (121) one by one; the outer wall temperature measurement system is configured to measure the temperature of the machine-made red brick layer (113) and/or the steel plate (123)”. The terms temperature measurement system have been interpreted under 112f and do not have a structure provided in the specification and therefore the claim is indefinite.
Claim 3 recites “the air heater communicates with an outlet of the economizer and exhausts a smoke into the atmosphere; the fan extracts the smoke into the air heater”. It is unclear how an air heater and fan perform these functions especially with regard to smoke.
Claim 8 recites “when a surface area of the first insulation layer and the second insulation layer is greater than 1 m.sup.2, the inner layer temperature measurement system measures the temperature by using a thermocouple arranged by a grid method”. It is unclear what a grid method comprises. It is also unclear if the structure that makes the sizing measurement is required for the entire claim.
The list above is representative of the issues in the claims and the claims should be reviewed for additional clarity and grammatical errors.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 5 appear to be duplicates where claim 5 depends on 4. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1922599 to Murray (Murray) in view of U.S. Patent 3918411 to Wolowodiuk (Wolowodiuk) and DE102005040277 to  Beckmann et al. (Beckmann).
Regarding claim 1, Murray teaches a boiler setting system (Figure 1), a heating system (tubes 51a and membrane 52), wherein the boiler setting system comprises four vertically arranged, interconnected bottom supported heavy walls (11) and/or sectional supporting water cooled walls (four walls shown in Figure 1); the bottom supported heavy wall comprises a refractory layer, a first insulation layer and a machine-made red brick layer in order from the inside to the outside; the sectional supporting water cooled wall comprises a second insulation layer (80, Figure 15), an air interlayer (spaces shown in Figure 15) and a steel plate (76, figure 15) in order from the inside to the outside; the heating system comprises a membrane wall (52) and a smooth tube (51a); the membrane wall is fixed inside the bottom supported heavy wall; the smooth tube is fixed inside the sectional supporting water cooled wall (shown in Figures 1 and 15, water disclosed throughout the application); 
Murray is silent on a burner, an inner layer temperature measurement system and an outer wall temperature measurement system, the burner is fixed on the inside bottom of the boiler setting system; the inner layer temperature measurement system is configured to measure the temperature of the first insulation layer and/or the second insulation layer one by one; the outer wall temperature measurement system is configured to measure the temperature of the machine-made red brick layer and/or the steel plate.
Wolowodiuk teaches a burner that is fixed on the inside bottom of the boiler setting system (96 and 98, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Murray with the teachings of Wolowodiuk to provide a burner that is fixed on the inside bottom of the boiler setting system. Doing so would provide a means of providing heat to the device.
Beckmann teaches an inner layer temperature measurement system and an outer wall temperature measurement system, the inner layer temperature measurement system is configured to measure the temperature of the first insulation layer and/or the second insulation layer one by one; the outer wall temperature measurement system is configured to measure the temperature of the machine-made red brick layer and/or the steel plate (Figures 1-5 show a system that measures the temperatures of the inner and outer walls through at least two sensors which can be considered inner and outer temperature measurement systems, alternatively this system which measures all the temperatures in the device can be provided as two systems as duplication of parts since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). It would have been obvious to one of ordinary skill in the art to have modfieid the teachings of Murray with the teachings of Beckmann to provide an inner layer temperature measurement system and an outer wall temperature measurement system, the inner layer temperature measurement system is configured to measure the temperature of the first insulation layer and/or the second insulation layer one by one; the outer wall temperature measurement system is configured to measure the temperature of the machine-made red brick layer and/or the steel plate. Doing so would allow the temperatures in the wall and interior to be determined and controlled to operate the device as efficiently as possible and to prevent damage to the device. 
Regarding claim 2, Murray teaches wherein there are a total of 24 combinations of the membrane wall and the smooth tube on the boiler setting system (Figure 1 shows at least 24 tubes).
Regarding claim 7, Murray teaches wherein the first insulation layer is an insulation material or an air interlayer (This was part of an optional requirement therefore does not need to be addressed because the alternative was provided).
Regarding claim 8, Murray is silent on wherein when a surface area of the first insulation layer (112) and the second insulation layer (121) is greater than 1 m.sup.2, the inner layer temperature measurement system measures the temperature by using a thermocouple arranged by a grid method; when the surface area of the first insulation layer (112) and the second insulation layer (121) is less than or equal to 1 m.sup.2, the inner layer temperature measurement system measures the temperature by using three or more temperature probes.
Beckmann teaches wherein when a surface area of the first insulation layer and the second insulation layer is greater than 1 m.sup.2, the inner layer temperature measurement system measures the temperature by using a thermocouple arranged by a grid method (shown in Figures 1 and 2 and the device of Murray is larger than 1m^2); when the surface area of the first insulation layer and the second insulation layer is less than or equal to 1 m.sup.2, the inner layer temperature measurement system measures the temperature by using three or more temperature probes. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Murray with the teachings of Beckmann to provide wherein when a surface area of the first insulation layer and the second insulation layer is greater than 1 m.sup.2, the inner layer temperature measurement system measures the temperature by using a thermocouple arranged by a grid method. Doing so would allow the temperatures in the wall and interior to be determined and controlled to operate the device as efficiently as possible and to prevent damage to the device.
Regarding claim 9, Murray is silent on wherein the outer wall temperature measurement system measures the temperature of an outer wall of the boiler setting system by using a wall-adhered thermocouple or an infrared ray; the wall-adhered thermocouple performs blackness correction when the infrared ray measurement is adopted.
Beckmann teaches wherein the outer wall temperature measurement system measures the temperature of an outer wall of the boiler setting system by using a wall-adhered thermocouple or an infrared ray; the wall-adhered thermocouple performs blackness correction when the infrared ray measurement is adopted (7 and/or 8). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Murray with the teachings of Beckmann to provide wherein the outer wall temperature measurement system measures the temperature of an outer wall of the boiler setting system by using a wall-adhered thermocouple or an infrared ray; the wall-adhered thermocouple performs blackness correction when the infrared ray measurement is adopted. Doing so would allow the temperatures in the wall and interior to be determined and controlled to operate the device as efficiently as possible and to prevent damage to the device.
Regarding claim 10, Murray teaches wherein the working medium in the membrane wall and/or the smooth tube is water (water disclosed throughout the application), steam or an organic heat carrier; 
Murray is silent on the pressure of the working medium is adjusted within 0-31 MPa and the temperature of the working medium is adjusted within 20-650.degree. C. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the pressure of the working medium is adjusted within 0-31 MPa and the temperature of the working medium is adjusted within 20-650.degree. C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and these ranges are standard ranges in the art.

Claims 3-5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Wolowodiuk, Beckmann, and U.S. Patent 10125974 to Wang (Wang).
Regarding claims 3 and 11, Murray is silent on wherein a rear pass heating system, wherein the rear pass heating system comprises an economizer, an air heater and a fan; the economizer communicates with a rear pass gas channel of the boiler setting system; the air heater communicates with an outlet of the economizer and exhausts a smoke into the atmosphere; the fan extracts the smoke into the air heater.
Wang teaches a rear pass heating system, wherein the rear pass heating system comprises an economizer (30 or 110), an air heater (51) and a fan (Col. 5 lines 9-15); the economizer communicates with a rear pass gas channel of the boiler setting system (shown in the Figures); the air heater communicates with an outlet of the economizer and exhausts a smoke into the atmosphere (shown in at least Figure 7); the fan extracts the smoke into the air heater (fan is disclosed as a draft fan). It would have been obvious to one of oridnnary skill in the art to have modified the teachings of Murray with the teachings of Wang to provide wherein a rear pass heating system, wherein the rear pass heating system comprises an economizer, an air heater and a fan; the economizer communicates with a rear pass gas channel of the boiler setting system; the air heater communicates with an outlet of the economizer and exhausts a smoke into the atmosphere; the fan extracts the smoke into the air heater. Doing so would extract additional energy from the system for useful purposes and be the standard features of a boiler of this type.
Regarding claims 4 and 5, Murray is silent on wherein a tube of the economizer is charged with water as a working medium; a tube of the air heater is charged with air as a working medium.
Wang teaches wherein a tube of the economizer is charged with water as a working medium (Col. 35 line 66 – Col. 36 line 7 and this is the normal use of an economizer); a tube of the air heater is charged with air as a working medium (name of device indicates air is charged). It would have been obvious to one of oridnnary skill in the art to have modified the teachings of Murray with the teachings of Wang to provide wherein a tube of the economizer is charged with water as a working medium; a tube of the air heater is charged with air as a working medium. Doing so would extract additional energy from the system for useful purposes and be the standard features of a boiler of this type.

Claims 6 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Wolowodiuk, Beckmann, Wang, and U.S. PGPUB 20110315096 to Wilson et al. (Wilson)
Regarding claims 6 and 12, Murray teaches membrane wall header (9 and/or 42, Figure 1).
Murray is silent on a water supply system, wherein the water supply system comprises a water pump, a water treatment device, a membrane wall header and a smooth tube header; the water pump communicates with an inlet of the water treatment device; an outlet of the water treatment device communicates with a working medium inlet of the economizer; an inlet of the membrane wall header communicates with a working medium outlet of the economizer; an outlet of the membrane wall header communicates with an inlet of the membrane wall; an inlet of the smooth tube header communicates with the working medium outlet of the economizer ; an outlet of the smooth tube header communicates with an inlet of the smooth tube.
Wilson teaches a pump and water treatment system for a boiler (Paragraph 0008), the water pump communicates with an inlet of the water treatment device (118 and 119, Figure 1 show flowpaths that provide this combination). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Murray with the teachings of Wilson to provide teaches a pump and water treatment system for a boiler, the water pump communicates with an inlet of the water treatment device. Doing so would provide the basic equipment to operate the device, reduce damage to the device through sludge buildup, and reduce cost of operating the device. This combination when combined with the modified device of Murray would provide the rest of claim 6 as Murray provides the headers and Wang teaches the loop which is basic to boilers and steam generators.
Regarding claims 13-20, Murray is silent on a water outlet system, wherein the water outlet system comprises a heat exchanger and a cooling tower; the heat exchanger communicates with an outlet of the membrane wall and/or the smooth tube; the cooling tower communicates with the heat exchanger and is configured to discharge sewage to a blowoff pipe.
Wilson teaches a water outlet system wherein the water outlet system comprises a heat exchanger (216, Figure 2) and a cooling tower (222, Figure 2); the heat exchanger communicates with an outlet of the membrane wall (communication at least through lines 230 and 215) and/or the smooth tube; the cooling tower communicates with the heat exchanger and is configured to discharge sewage to a blowoff pipe (255, Figure 2, Paragraph 0029). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Murray with the teachings of Wilson to provide teaches a water outlet system, wherein the water outlet system comprises a heat exchanger and a cooling tower; the heat exchanger communicates with an outlet of the membrane wall and/or the smooth tube; the cooling tower communicates with the heat exchanger and is configured to discharge sewage to a blowoff pipe. Doing so would reduce the cost to operate the device and dispose of dirty water.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN110469836 has been considered for prior art due to the Chinese search report however the publication date is too late for it to be considered prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        1/20/22